United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      March 6, 2020

                                          Before

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           AMY C. BARRETT, Circuit Judge



Nos. 18-3693 & 19-1439

RONALD CROSBY,                                     Appeals from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 18-cv-4094
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                        Virginia M. Kendall,
                                                   Judge.



                                        ORDER

       On February 19, 2020, the Plaintiff-Appellant petitioned for panel rehearing and
rehearing en banc on the issue of costs. No judge in active service has requested a vote to
rehear the case en banc and all members of the original panel have voted to deny
rehearing and to issue an amended opinion. The court’s opinion dated February 5, 2020
is amended by the attached opinion.

        Accordingly, IT IS ORDERED that the petition for rehearing and rehearing en
banc is DENIED.